       Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 1 of 58




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                  EXHIBIT	  22	  
       Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 2 of 58




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


EXPRESS MOBILE LLC;

               Plaintiff,                            Civil Action No. 2:17-cv-00130-JRG

v.                                                   Lead Case

SVANACO, INC.;

               Defendant.


BIGCOMMERCE, INC.                                    Civil Action No. 2:17-cv-00160-JRG

               Defendant.



        INVALIDITY CONTENTIONS OF DEFENDANT BIGCOMMERCE, INC.

       Pursuant to Patent Local Rule 3-3, Defendant BigCommerce, Inc. (“BigCommerce”)

makes the following disclosure of invalidity contentions to Plaintiff Express Mobile, Inc.

(“Express Mobile”) regarding the asserted claims of U.S. Patent Nos. 6,546,397 and 7,594,168

(“’397 and ’168 patents”).

       This preliminary disclosure is based on BigCommerce’s present understanding of

Express Mobile’s interpretation of the claims of the ’397 and ’168 patents as advanced by

Express Mobile in its Disclosure of Asserted Claims and Infringement Contentions. Nothing in

BigCommerce’s disclosures should be regarded as necessarily reflecting the proper interpretation

of the claims or an interpretation of the claims BigCommerce agrees with or proposes.

BigCommerce disputes Express Mobile’s apparent interpretations and will propose alternative

constructions at the appropriate time in the case.




                                                 1
         Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 3 of 58




         BigCommerce’s investigation regarding prior art grounds of invalidity is ongoing.

BigCommerce reserves the right to amend this disclosure consistent with Patent Rule 3-6 or

otherwise as the Court may allow.

I.       DISCLOSURES UNDER PATENT 3-3(a)

         The following list provides the identity of each item of prior art, patent, or publication

that anticipates or renders obvious each asserted claim of the patents-in-suit.

         A.      Prior Art Patents

       Patent Number         Country       Filing/Priority           Date of            Short Cite
                                                Date            Issue/Publication

          6,313,835             US            4/9/1999              11/6/2001             Gever

          6,219,680             US            6/19/1997             4/17/2001           Bernardo
                                                                                       Ecommerce

          6,185,587             US            6/19/1997              2/6/2001         Bernardo Help

          5,940,834             US            3/13/1997             8/17/1999             Pinard

         B.      Prior Art Publications

                 Title                      Date of              Author               Short Cite
                                          Publication

              SilverStream                February 14,       SilverStream.com        SilverStream
                                             1998

     Creating dynamic WWW pages            May 1997           Robert Miller,            Miller
            by demonstration                                   Brad Myers

      Responsive interaction for a        April 1997           Crespo et al.        WebWriter II or
         large web application                                                         WWII

      WebWriter: a browser-based           May 1996            Crespo et al.          WebWriter
      editor for constructing web
              applications




                                                   2
         Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 4 of 58




      Creating Geocities websites       March 1, 1999           Geocities            Geocities

               Geocities S-1               June 1998            Geocities           Geocities S-1

         C.       Prior Art Systems or Services

       System/Service          Relevant Date          Persons/Entities Involved        Short Cite
                                                      in Prior Use, Sale, and/or
                                                           Offers for Sale

         SilverStream           At least 1997      SilverStream, David Skok           SilverStream
                                                   (corroborating patent
                                                   application US
                                                   2002/0091725A1 which was
                                                   subsequently abandoned).

       WebWriter I, II          At least 1997      Andrew Crespo, Eric Bier          WWI, WWII,
                                                                                     or WebWriter
                                                                                         I, and
                                                                                     WebWriter II

          Geocities                 By 1998        Geocities offered a                Geocities;
                                                   community of personal             Geocities S-1
                                                   websites. In the fall of 1998,
                                                   Geocities launched a
                                                   WYSIWYG web-page
                                                   builder. The use of databases
                                                   is corroborated by Geocities
                                                   S-1

II.      DISCLOSURE UNDER PATENT RULE 3-3(b)

          BigCommerce hereby identifies each item of prior art that anticipates each asserted

claim of the ’397 and ‘168 patents under 35 U.S.C. 102(a), (b), (e), and (g). In addition,

BigCommerce identifies prior art that renders each asserted claim obvious.

          A.      Anticipatory Prior Art

         Claims 1-6, 8, 9, 11, and 37 of the ’397 patent and claims 1 and 6 of the ’168 patent are

anticipated by at least: Gever, Bernardo Ecommerce, Bernardo Help, Pinard, SilverStream,

Miller, WebWriter I, WebWriter II, and Geocities.


                                                  3
       Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 5 of 58




         B.     Obviousness Prior Art

        BigCommerce contends that each reference identified above, when combined with the

knowledge of persons of ordinary skill in the art at the time the claimed inventions were

purportedly invented, renders the asserted claims invalid as obvious under 35 U.S.C. § 103.

        The combination of references provided below and in the accompanying Prior Art

Reference Charts in Exhibit A are exemplary and are not intended to be exhaustive. Additional

obviousness combinations are possible, and BigCommerce reserves the right to use any such

combination in this litigation. BigCommerce is unaware of Express Mobile’s allegations with

respect to the level of skill in the art and the qualification of the typical person of ordinary skill

in the relevant art. BigCommerce is also unaware of the extent to which Express Mobile may

contend that limitations of the claims are not disclosed in the prior art identified by

BigCommerce as anticipatory, and the extent to which Express Mobile will contend that

elements not disclosed in the asserted patent specification would have been known to persons of

skill in the art. BigCommerce reserves the right to supplement these contentions to identify other

references that would have made such limitations obvious in view of the relevant disclosures.

        Patent Local Rule 3-3(b) requires an identification of a “motivation to combine” when a

combination of times of prior art render an asserted claim obvious. In KSR Int’l Co. v. Teleflex

Inc., 550 U.S. 398 (2007), the Supreme Court held that prior art need not disclose the precise

teachings of a patent to render it obvious because a court “can take account of the inferences and

creative steps that a person of ordinary skill in the art would employ.” Id. at 418. The Supreme

Court rejected the Federal Circuit’s prior rigid approach requiring “precise teachings directed to

the specific subject matter of the challenged claim,” and held instead that the obviousness

analysis requires consideration of “ordinary skill and common sense.” Id. at 481. As the Court




                                                   4
       Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 6 of 58




explained, “It is common sense that familiar items may have obvious uses beyond their primary

purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents

together like pieces of a puzzle.” Id. at 402. Under KSR, an explanation of why a combination

of prior art items renders a claim obvious may be found in the “interrelated teachings of multiple

patents; the effects of demands known to the design community or present in the marketplace;

and the background knowledge possessed by a person of ordinary skill in the art ….” Id. at 418.

The Supreme Court also rejected the view that the prior art references that are combined must

address the same problem as the patented invention, stating that “any need or problem known in

the field of endeavor at the time of the invention and addressed by the patent can provide reason

for combining elements … .” Id. The references listed above, alone or in combination, contain

an explicit and/or implicit teaching, suggestion, motivation or inference to combine as noted in

the relevant portion of the attached claim charts.

       The Gever, Bernardo Ecommerce, Bernardo Help, Pinard, SilverStream, Miller,

WebWriter I, WebWriter II, and Geocities prior art publications and system references are

tightly clustered in the rather confined technological neighborhood of WYSIWYG browser-

based HTML editors with effective dates before June 14, 1999, the earliest asserted applicable

invention date. These references, notably, do not fall within the quite specific, in its own right,

domain of website building tools, but actually fall within the even more specific sub-domain of

browser-based WYSIWYG web publishing tools. This is the exact same confined space of the

patents-in-suit. All these WYSIWYG browser-based HTML editors address the same specific

problem—building websites without client-side software using just a browser. All WYSIWYG

browser-based HTML editors offer the same solution—a build tool of some sort, an interface of

some sort, some mechanism to intake certain data corresponding to website settings, some




                                                  5
       Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 7 of 58




mechanism to store that data, and finally some mechanism to query the database to read that

data. They face the same technical and practical features, desirable functionalities, and technical

challenges. For at least these reasons, a skilled artisan would have combined Gever, Bernardo

Ecommerce, Bernardo Help, Pinard, SilverStream, Miller, WebWriter I, WebWriter II, and

Geocities, where such combinations would achieve the various limitations relating to gathering

data, previewing data, storing data, and building web pages. The claim chart contains exemplary

excerpts for each of these references which, to a skilled artisan, would satisfy the corresponding

claim element.

       For independent claim 1 of both patents-in-suit and the balance of the independent claims

for the ’397 patents, each of the Gever, Bernardo Ecommerce, Bernardo Help, Pinard,

SilverStream, Miller, WebWriter I, WebWriter II, and Geocities disclose content that a skilled

artisan would interpret as satisfying every single claim element. This is not particularly

surprising because the claims broadly attempt to privatize the building block steps of

WYSIWYG browser-based HTML editors. Any attempt to gather data using a WYSIWYG

browser-based HTML editor would require collecting data using a menu featuring selectable

settings. Any attempt to gather data using a WYSIWYG browser-based HTML editor would

involve data storage using a database and subsequent querying from the database (otherwise,

what would the point of using the database be?). While the parties disagree about claim scope

regarding various terms, under Plaintiff’s broad constructions, anything evidently falls within the

scope of a virtual machine including a browser’s rendering engine; so any WYSIWYG browser-

based HTML editor would feature a virtual machine and HTML commands would correspond to

virtual machine commands. Thus, it is not surprising to find such a large number of references

disclosing every single element of these independent claims.




                                                 6
       Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 8 of 58




       To the extent any of those references’ teachings is interpreted as falling short of any

particular claim construction for any claim term in these claims, for the reasons explained in the

preceding paragraph, there would be a trivially demonstrable motivation to combine teachings of

any of the other references. For certain dependent claims requiring animations or transitions (cl.

8), buttons or images (cl. 9), transformations and timelines (cl. 11, ’168 cls. 1 and 6), these are

the building blocks of websites. Gever and Geocities, in particular, focus on animations,

transitions and images. Thus Gever and Geocities, in combination with any of Bernardo

Ecommerce, Bernardo Help, Pinard, SilverStream, Miller, WebWriter I, and WebWriter II,

would render the above claims obvious. Other dependent claims recite multi-dimensional array

databases (cl. 3), particular types of representative information (cl. 4), and particular types of

elements (cls. 5, 6). Types of databases, information, and elements recited in these dependent

claims were ubiquitous throughout the internet and the background art would have furnished

explicit instances of each and every element of the Markush groups (of claims 4, 5, 6). Because

these claims only require one of the listed Markush elements in the prior art, it would have been

obvious to combine any reference not containing any of the Markush elements with any

reference containing any one of the Markush elements.

III.   DISCLOSURE UNDER PATENT RULE 3-3(c)

       The attached Exhibit A provides Prior Art Reference Charts for each item of prior art.

The charts identify where specifically in each alleged item of prior art each element of each

asserted claim is found. While each element of each asserted claim is found in each item of prior

art in multiple locations, the attached charts provide examples of citations sufficient to identify at

least one such location where each claim limitation is found in each item of prior art. Each item

of prior art, however, discloses each claim limitation as a whole and specific citations are only




                                                  7
       Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 9 of 58




exemplary. Accordingly, BigCommerce reserves the right to rely on uncited portions of the prior

art references as the citations must be interpreted in light of the entire disclosure of each

reference. In addition, because persons of skill in the art generally would appreciate an item of

prior art in context of other publications, literature, products, and understanding, BigCommerce

reserves the right to rely on other publications and expert testimony as aids in understanding and

interpreting the cited portions, for providing context to them, and as additional evidence that the

prior art discloses a claimed feature. BigCommerce reserves the right to establish what was

known to a person of having ordinary skill in the art through other publications, products, and/or

testimony to establish that a person of skill in the art would have been motivated to combine the

references rendering the claim obvious.

       BigCommerce reserves the right to modify, amend, and/or change its interpretation of the

prior art as additional or new constructions of the claim limitations may be provided by the

Court, based on additional analysis by BigCommerce’s technical expert witnesses, and/or based

on other circumstances that may affect the meaning or application of the claims.

IV.    DISCLOSURE UNDER PATENT RULE 3-3(d)

       The asserted claims are invalid under 35 U.S.C. § 112.

       The patent repeatedly casts the invention as a trifecta involving (1) HTML, (2)

JavaScript, and (3) Java. Using Java aids bi-directional communication between the build engine

(Java) and the interface (JavaScript+Html). That is the advance over the prior art from the

vantage point of a skilled artisan deemed to read the intrinsic record cover to cover. Today,

Express Mobile is revising the invention to an unrecognizable form, one neither enabled, nor

described as Mr. Rempell’s invention, nor possessed by Mr. Rempell at the time of the invention.

Under Express Mobile’s infringement theories, as conveyed in its infringement contentions and




                                                  8
      Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 10 of 58




the claim construction proposes it has submitted in unrelated litigation, it stakes claim to a

different invention where a browser’s generic rendering engine qualifies as a virtual machine.

But the specification does not not enable an artisan to use a browser’s rendering engine at the

time of the invention. The written description does not evidence Mr. Rempell’s possession of the

invention as construed by Express Mobile. And the written description does not support the

contention that Mr. Rempell regarded as his invention, what was subsequently claimed in the

claims in either patent.

       In the alternative, Defendant maintains that the asserted claims, read in light of the

specification delineating the patent, and the prosecution history, fail to inform, with reasonable

certainty, those skilled in the art about the scope of the terms “virtual machine,” “commands to

said virtual machine,” “substantially contemporaneously,” “information representative of . . .

settings in a database,” “generating a website,” “retrieving said information,” “building one or

more web pages,” “run time file,” “portion of said database,” “utilizes information,” “portion of

said one or more web pages,” “generate virtual machine commands,” “multi-dimensional array

structured database,” “vector object,” “transition,” “animation,” “transformation or a timelines,”

“transformation,” “timelines,” “build engine,” “accept user input,” “associate a style,” “values

defining transformations and timelines,” “transformations and timelines,” “each web page is

defined entirety by each of the plurality of objects comprising that web page and the style

associated with that object,” “object number,” “runtime engine,” “generate the web-site,” and

“extracted from the provided database” and therefore the scope of the invention claimed in the

asserted patents.

V.     DOCUMENT PRODUCTION

       Based on its investigation to date and under P.R. 3-4, BigCommerce has previously




                                                  9
      Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 11 of 58




produced Bates-stamped documents. In addition, BigCommerce’s source code is currently

available for inspection in accordance with the protective order entered in this case.




Dated: September 26, 2017                            Respectfully submitted,

                                                      /s/ Amit Agarwal
                                                     Amit Agarwal
                                                     California State Bar # 294269
                                                     14420 Edinburgh Moor Dr.
                                                     Wimauma, FL 33598
                                                     Telephone: (310) 351-6596
                                                     Email: ama7386@gmail.com

                                                     Bobby Lamb
                                                     State Bar No. 24080997
                                                     GILLAM & SMITH, L.L.P.
                                                     303 South Washington Avenue
                                                     Marshall, Texas 75670
                                                     Telephone: (903) 934-8450
                                                     Facsimile: (903) 934-9257
                                                     Email: wrlamb@gillamsmithlaw.com

                                                     Attorneys for Defendant
                                                     BigCommerce, Inc.




                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 26, 2017 I served the foregoing document to the

attorneys of record via electronic mail.

                                                     /s/ Bobby Lamb
                                                     Bobby Lamb




                                                10
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 12 of 58




            EXHIBIT A
                                   Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 13 of 58




Except where expressly noted otherwise, Defendant proffers these invalidity contentions based on the actual and apparent claim
constructions taken by the plaintiff in its prior litigation and/or as reflected in its infringement contentions, but does not believe that
these claim constructions are necessarily proper.

                                                                                           ‘397 PATENT

 CLAIM 1                                       Invalidity Contentions
                                               Various prior art references teach a website building technology for computers using browsers and virtual machines and therefore discloses a method
 A method to allow users to produce Internet   to allow users to produce Internet websites on and for computers having a browser and a virtual machine capable of generating displays.
 websites on and for computers having a
 browser and a virtual machine capable of      A partial list of exemplary excerpts from each reference is provided below. A skilled artisan would interpret these exemplary disclosures to satisfy
 generating displays, said method comprising   this claim element.

                                               Silverstream: “With SilverStream, you can write and deploy applications in either HTML or Java. You can use virtually any "current" Web browser
                                               to view HTML forms and pages served up by a SilverStream Server . . . In Release 1.0.1, SilverStream uses Microsoft's Virtual Machine for Java for
                                               its standalone components: the Designer, SilverClient and Windows NT based SilverStream Server.” (SilverStream FAQ). This virtual machine for
                                               Java is precisely what is disclosed in the specifications.

                                               WebWriter II “When the browser receives the HTML page generated by the server, it interprets the page by running the JavaScript function
                                               definitions, creating the JavaScript document tree and storing it at the top-level browser window. Then, it creates the frames and requests from the
                                               server the content of each frame, starting a "meteor shower" of HTML pages from the server to the browser, as shown in Figure 5.”

                                               WebWriter I is “an integrated system for constructing Web applications that supports the creation of Web pages by non-programmers. WebWriter
                                               includes a direct manipulation Web page editor, the WebWriter Editor, which runs in a Web brower as CGI service, and the Web Writer Page
                                               Generator, which creates new pages as an applications runs.”

                                               Geocities Reference: “In the fall of 1998, GeoCities launched an intuitive Web-page builder for with little technical expertise, especially with
                                               HTML. This WYSIWYG (What You see Is What You Get) editor provides you with authoring, site management, and image-editing tools without the
                                               need for HTML knowledge. With GeoBuilder, you can move items by drag-and-drop; resize your graphics and photos; establish links to other
                                               Websites; position multiple items simultaneously. Also included are an expanded clip-art library, numerous templates, and animated images. . . .
                                               GeoBuilder offers you design shortcuts to simplify your Web page-building process. . . . Click on a GeoBuilder link on the home page or go straight
                                               to http://www.geocities.com/members/tools/editor/inter.html.” “GeoBuilder works directly inside your Web browser, making it a breeze to use.”

                                               Gever: “In preferred embodiments of the present invention, a server provides a Web site to which a user connects in order to create one or more
                                               individualized Web page components . . .[T]he present invention can . . . be adapted for building entire Web pages . . . Each of the animation
                                               sequences is generated by a respective script, preferably written in the JavaScript language, or as an executable Java program, which is stored on
                                               server 26. . . . The animation is carried out using a suitable Java player, which is downloaded implicitly to the computer of a visitor viewing the
                                               animation sequence.”

                                               Bernardo (Help): “To create a web site, a Web site creator (the person using the tool to create a web site) is prompted by the tool through a series of
                                               views stored in the tool to select the features and options desired for the Web site. Based on these selections, the tool prompts the web site creator to
                                               supply data to populate fields of the templates determined by the tool to correspond to the selected features and options. Based on the identified
                                               templates and supplied data, the tool generates the customized Web site without the web site creator writing any HTML or other programming code.”
                                               “As schematically illustrated in the block diagram of FIG. 1, one aspect of the invention relates to a client/server network system 110 enabling access
                                               to both HTML objects 150 a-150 n (e.g. HTML documents) and non-HTML objects 118 a-118 n using a web browser 128 residing on a terminal 126.
                                    Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 14 of 58



                                                Preferably, web browser 128 supports Internet and Web protocols (e.g., HyperText Transfer Protocol (HTTP) and TCP/IP). The system may further
                                                comprise a client 112 to enable a non-browser client access to non-HTML server module 124 to retrieve non-HTML objects 118a-118 n from non-
                                                HTML database 116.”
                                                “Thus, one advantage of the invention is that server 114 enables a browser 128 to request both HTML objects 150 a-150 n and non-HTML
                                                objects 118a-118 n. Additional advantages derive from this capability. For example, one significant advantage is that the invention exposes powerful
                                                resources available in non-HTML databases 116 to a web browser 128 according to one embodiment of the invention.”

                                                Bernardo (Ecommerce): “To create a web site, a Web site creator (the person using the tool to create a web site) is prompted by the tool through a
                                                series of views stored in the tool to select the features and options desired for the Web site. Based on these selections, the tool prompts the web site
                                                creator to supply data to populate fields of the templates determined by the tool to correspond to the selected features and options. Based on the
                                                identified templates and supplied data, the tool generates the customized Web site without the web site creator writing any HTML or other
                                                programming code.”
                                                “Another object of the invention is to provide a tool for creating a Web site that minimizes or eliminates the need for a Web site creator to know or
                                                use HTML or other programming languages to create a Web site.”

                                                Pinard: “The web page generator of the present invention provides for automatic web page creation of an organizational directory for use in an
                                                Internet and Intranet environment. The web page directory is created from data stored in the directory application component of the web page
                                                generator and, after being placed on a web server, allows any individual who has network access to the web server offering the web page to view the
                                                directory information in a web page format. In another aspect of the present invention, the web page generator generates the directory web pages
                                                dynamically on an as requested basis.”

                                                Miller: “Turquoise is an intelligent browser and editor for the World Wide Web (WWW) that allows users to create dynamic pages by demonstration
                                                rather than by writing program code. With Turquoise, users without programming experience can create scripts that combine data from several Web
                                                pages, automate repetitive browsing or editing tasks, convert other data formats into Hypertext Markup Language (HTML), and process submitted
                                                forms . . . The Web browser/editor in the prototype system is AOLpress, which is freely available from America Online[1]. AOLpress is a
                                                WYSIWYG editor, enabling users to create and edit pages without learning HTML, including pages containing forms and tables . . . Turquoise is a
                                                WWW browsing and editing system that supports the creation of dynamic pages and personal assistants by demonstration.”

(a) presenting a viewable menu having a         Various prior art references, given that they teach WYSIWYG web building on browsers, solicit or collect data using menus where the selections
user selectable panel of settings describing    correspond to commands to the virtual machine as Express Mobile appears to understand that term. Each therefore discloses a method involving
elements on a website, said panel of settings   presenting a viewable menu having a user selectable panel of settings describing elements on a website, said panel of settings being presented through
being presented through a browser on a          a browser on a computer adapted to accept one or more of said selectable settings in said panel as inputs therefrom and where at least one of said user
computer adapted to accept one or more of       selectable settings in said panel corresponds to commands to said virtual machine. A partial list of exemplary excerpts from each reference is
said selectable settings in said panel as       provided below. A skilled artisan would interpret these exemplary disclosures to satisfy this claim element.
inputs therefrom and where at least one of
said user selectable settings in said panel     SilverStream:
corresponds to commands to said virtual         “SilverStream's Java based HTML editor is a control that can be placed on any form. It is generally bound to a single HTML field in the database. It
machine                                         is fully programmable, as well as providing a familiar Word-like user interface. Virtually all of the features of HTML 3.2 are supported, including
                                                tables, images, backgrounds, links, etc. It is also possible to paste in HTML created in another editor, or to enter raw HTML for proprietary tags. For
                                                users who prefer to use another editor, the SilverStream Server supports the standard HTTP PUT and GET commands. These are able to GET an
                                                HTML page from a database field, and PUT it back without the editor being aware that is accessing a database instead of a file system on the server.”
                                                (SilverStream Demo).
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 15 of 58




      WebWriter II Reference/System: “The object properties frame contains commands that are specific to the currently selected object.” This frame is
      on the bottom right and contains a menu with a user selectable panel of settings describing elements on a website where one of said user selectable
      settings in said panel corresponds to commands to said virtual machine such as italics and bold.
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 16 of 58




      WebWriter I
       “To create template pages, the designer users the WebWriter Editor, which is a general-purpose HTML editor that runs in a Web browser.” WW1 at
      4.
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 17 of 58



      “The editor has a two-column interface as shown in figure 2. …




                                                                                                                            ” WW1 at 4.
      “To add content at any insertion point, the user clicks on that insertion point and then selects an HTML object type from either the Text of the Form
      menu, which are located as showing in Figure 2. … The elements of these menus appear in figure 4.” WW1 at 7.
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 18 of 58




      “                                                                                                                               ” WW1 at 7.
      “Dynamic areas are inserted into a template page to indicate regions of the page that will be filled in at runtime by a program. There are two types of
      dynamic area supported by WebWriter: variable areas and output areas.” WW1 at 9.
      “The user creates an output area by selecting Output from the Form menu (recall figure 4) and clicking Insert. The output area object will be replaced
      at runtime by the output of a script, formatted as HTML and inserted at that point into the document.” WW1 at 9.
      Geocities:
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 19 of 58
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 20 of 58
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 21 of 58
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 22 of 58



      Gever: FIG. 3 is a schematic view of an animation editing window 38 shown on display 22, in accordance with a preferred embodiment of the present
      invention. Editing window 38 comprises a display window 40 in which the selected animation sequence is displayed. A control panel 42 preferably
      comprises a play control 44; a freeze control 46, which allows a user to stop the sequence on a specific frame; and direction icons 48, which allow the
      user to scan the animation sequence. Alternatively or additionally, control panel 42 includes other suitable controls, such as a frame counter 49 and/or
      a scene counter 47. Window 38 preferably comprises a plurality of image attribute controls 52, which allow the user to change attributes of images
      shown in the animation sequence. The user preferably changes the attributes by selecting from a predefined group of replacements available from
      server 26. For example, in order to change a character 60 seen in the animation, the user selects the character, typically using a mouse or other
      pointing device, and actuates the appropriate control 52. A pop-up window 54 displays a plurality of characters from which the user may select a
      replacement for character 60. Preferably, the user is also able to change attributes of the selected character 56, such as the behavior of the character.
      Such behaviors are described, for example, in U.S. patent application Ser. No. 08/819,607, which is assigned to the assignee of the present patent
      application and is incorporated herein by reference, and in a corresponding PCT patent application published as WO97/35280. Likewise, the user may
      change border widths and colors of objects and of background regions in the animation sequence. Alternatively or additionally, window 38 allows
      changing of any other suitable attributes, such as the fonts and sizes of letters and background patterns.”

      Bernardo (Help): “At step 6 a site creator is presented with one or more views. The view(s) preferably presents a screen containing a menu of
      features and/or options for creating and customizing the Web site. For example, FIG. 4 depicts an example of one view presented to a site creator. As
      shown, a view may include certain command initiators (e.g., buttons to click on), explanatory text fields to explain the objective or function of various
      aspects of the view and one or more feature(s) or option(s) to be selected. As shown, the user may be prompted to select whether to create a new site
      or edit an existing one.”
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 23 of 58
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 24 of 58
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 25 of 58



      Bernardo (Ecommerce): “According to another embodiment of the invention, the software tool provides a series of menus or views to guide the user
      through the creation of a web site, where the views comprise screens to enable the site creator to select the various features and options for the Web
      site and forms for entering text that is used to populate fields of stored templates.”

      “At step 6 a site creator is presented with one or more views. The view(s) preferably presents a screen containing a menu of features and/or options
      for creating and customizing the Web site. For example, FIG. 4 depicts an example of one view presented to a site creator. As shown, a view may
      include certain command initiators (e.g., buttons to click on), explanatory text fields to explain the objective or function of various aspects of the view
      and one or more feature(s) or option(s) to be selected.”

      “Another object of the invention is to provide a tool for facilitating the creation of Web sites and pages by taking a web site creator through a series of
      views, each having one or more options/features, to enable the site creator to select from a plurality of options/features available for the web site
      layout, content and functionality.”

      Pinard: “When the appropriate downloadable platform independent application button is pressed by a local or remote user, the associated Java applet
      is then downloaded and run to communicate with the PBX 180 to determine the telephone status and features of that user's set, and to display those
      settings on the web page. Such settings can optionally be changed by a user with appropriate security clearance. Virtually any PBX feature, for
      example, call forwarding, call screening, or the call preferences for the person, can be added to an individual's web page, and easily generated by an
      administrator utilizing the automatic web page generator application of the present invention.”

      Miller:
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 26 of 58
                                   Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 27 of 58



                                              To the extent this claim step is not disclosed in any one of the above references, it would have been obvious that reference any of the other references
                                              in which it is disclosed or to modify the reference under consideration accordingly. Based on the knowledge of a skilled artisan, this modification or
                                              combination would have been obvious because WYSIWYG interfaces using menus proliferated the background art, a WYSIWYG interface is the
                                              easiest way to intake inputs from non-technical users. For example, WebWriter I explicitly states that the prior art recognized the benefit of providing
                                              a website design solution “without the need to learn HTML” A WYSIWYG point-and-click menu for intaking user settings would advance this
                                              recognized need in the prior art.




                                              Various prior art references in the WYSIWYG space must show users what they are doing as they select various options. That’s what makes the prior
(b) generating a display in accordance with   art WYSIWYG systems WYSIWYG. Thus, each of these references discloses a method involving generating a display in accordance with one or
one or more user selected settings            more user selected settings substantially contemporaneously with the selection thereof. A partial list of exemplary excerpts from each reference is
substantially contemporaneously with the      provided below. A skilled artisan would interpret these exemplary disclosures to satisfy this claim element.
selection thereof;
                                              See claim 1(a).

                                              SilverStream: As shown below, the “Atlantic Fish Company” font appears Bold instantly after one clicks on the “B” setting below. This occurs
                                              substantially contemporaneously as confirmed by the reference’s explicit comparison to the “familiar Word-like user interface”
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 28 of 58




      WebWriter II Reference/System

      The reference states, “After the user makes an edit to the document, the screen is redisplayed by calling the JavaScript reload() method on the preview
      frame. This updates the display without requiring any significant interaction with the server (because preview.html is cached at the browser and the
      document tree is converted to HTML as the browser interprets preview.html).”


      WebWriter I
      “In editing mode, WebWriter displays the current page as interpreted HTML together with additional objects, called insertion points and handles, that
      aid in the editing process.” WW1 at 4.
      “[I]n WebWriter, the user builds an application as a sequence of Web pages, where each page can contain text, images, HTML forms, and content
      that is computed on the fly by WebWriter scripts.” WW1 at 2.
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 29 of 58




      WW1 at 5.
      “Insertions points, shown as diamonds in figure 3, indicate those points in the page where new content can be added.” WW1 at 5.
      “To add content at any insertion point, the user clicks on that insertion point and then selects an HTML object type from either the Text of the Form
      menu, which are located as shown in figure 2.” WW1 at 7.
      “We display the document and the control panel side by side in the WebWriter Editor.” WW1 at 16.
      “The WebWriter Editor displays elements of Web page in a formatted style even during editing.” WW1 at 20.
      Geocities:
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 30 of 58




      Gever: The user may preview any of the animation sequences on display 22 in order to select an animation sequence which forms a basis of the Web
      page to be created for the user.

      Bernardo (Help): “Another object of the invention is to provide a tool for creating a Web site where the tool comprises a library of stored templates
      (including fields) associated with different options/features for a Web site, and various help documents relating to the options/features. The tool
      prompts a user of the tool to select desired options/features from a list of possible options/features. Based upon the option/features selected, the tool
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 31 of 58



      determines which of the stored templates (and fields) are to be used and the user is prompted to supply data to populate those fields. The tool uses the
      templates and user supplied data to create the web pages that make up a Web site. It also identifies the help documents that relate to the selected
      features/options and includes their help documents in the web site. The Web site may then be posted on a network, such as the Internet.”

      “According to one embodiment of the invention shown in FIG. 2, the tool may be installed on a server 30. Installation of the tool on other types
      computer systems is also possible. Server 30 may be connected to various client terminals 34. Typically, client terminal 34 may include a
      display 101capable of presenting views 102. Terminal 34 may also preferably include an input device 106. The tool preferably is able to access a
      database 40wherein a library of templates, views, and fields may be stored.”

      “Some embodiments of the invention may include a preview function. A preview function may enable the user to view the Web page as it is created.
      For example as various options are selected, a preview of the option(s) selected may be displayed for a user to observe. This ability is provided by the
      tool based on the templates without requiring the user to close the file and reopen it with a browser as would be the case if the user were writing
      HTML code. Thus, the tool enables pages/objects to be rendered on-the-fly.”

      Bernardo (Ecommerce): “A preview function of some embodiments may allow the user creating content to preview the Web site as it would appear
      using various types of interfaces. Options 104 selected for the various user interfaces are preferably stored in a suitable storage device or database
      (e.g, database 40) for retrieval when appropriate.”

      Pinard: It is also within the sphere and scope of the invention that the user could choose from a selection of templates as to the style of web page
      created. In an alternate embodiment (not shown), the directory application can be programmed to prompt the administrator to include a picture or logo
      for each entry, which can also be used in a specific instance of the web page. The web page template may incorporate additional properties that
      enhance the functions of the web page relating to features of an added class of item. Any valid HTML command, item, or aspect may be incorporated
      in the web page template. See Fig. 4a.
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 32 of 58




      Miller: See 1(a).

      To the extent this claim step is not disclosed in any one of the above references, it would have been obvious that reference any of the other references
      in which it is disclosed or to modify the reference under consideration accordingly. Based on the knowledge of a skilled artisan, this modification or
      combination would have been obvious because WYSIWYG interfaces using menus proliferated the background art, a WYSIWYG interface is the
      easiest way to intake inputs from non-technical users. For example, WebWriter I explicitly states that the prior art recognized the benefit of providing
      a website design solution “without the need to learn HTML” A WYSIWYG point-and-click menu for intaking user settings would advance this
      recognized need in the prior art. Furthermore, WYSIWYG by definition requires previews. This motivation was recognized explicitly in virtually
                                     Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 33 of 58



                                                 every reference featuring WYSIWYGs. As just one example, consider WebWriter II, “Finally, for users who want to preview their HTML page in a
                                                 particular browser, our implementation allows them to do this just by running WebWriter in the browser in question . . . placing the preview area in
                                                 its own frame allows very long pages to be edited conveniently.”

                                                 Various prior art references in the browser-based WYSIWYG space have to store the selections somewhere; not surprisingly, databases were a very
(c) storing information representative of said   common technique of storing data in the prior art. Various references disclose a method involving storing information representative of said one or
one or more selected settings in a database      more selected settings in a database. A partial list of exemplary excerpts from each reference is provided below. A skilled artisan would interpret
                                                 these exemplary disclosures to satisfy this claim element.

                                                 SilverStream: “The SilverStream Server was designed to store all data in relational databases. This data includes structured relational data,
                                                 application meta-data (forms, views, agents), content (HTML, and other content-related binary files), and security information. With all of this data in
                                                 a database, you have the benefits of your DBMS, such as recovery, replication, and security features. In addition, you can take advantage of advanced
                                                 SilverStream Server features such as versioning and full-text search capabilities of Web content.” SilverStream FAQ.


                                                 WebWriter II Reference/System: This reference implicitly discloses the storage of information representative of said one or more user selected
                                                 settings in a database.
                                                 WebWriter I
                                                 “An user can save an individual page to disk by typing its file name into a field and clicking the Save button.” WW1 at 12.
                                                 “Once a WebWriter applications is created and saved to dick, it can be run in one of two ways.” WW1 at 13.
                                                 “The main structure encoded in the hidden tag is the content tree – a representation of the content of the page being edited and indexes into it that
                                                 define the selected object and insertion point. … After executing each user-specified action, WebWriter generates the next page by traversing the
                                                 content tree and asking all objects to print themselves in a format appropriate for the document area of the editor.” WW1 at 17-18.
                                                 Geocities and Geocities S-1:




                                                 “Essentially, after you've configured your guide, GeoCities stores the profile in its internal database and you can update the settings any time.”
                                                 Geocities. “User profile information is stored on multiple disk arrays using Informix Dynamic Server database software and backed up to long-term
                                                 tape storage devices on a semi- hourly basis.” Geocities S-1 (1998).
                                                 Gever: There is additionally provided, in accordance with a preferred embodiment of the present invention, a method for creating an animation
                                                 template for generating a computer animation, including . . . downloading a basic animation template from a server via a network, the basic template
                                                 including one or more placeholders corresponding to respective fields in a database, such that an animation is generated responsive to the template
                                                 including objects stored in the database;
                                                 Bernardo (Help): “The templates comprise databases which may include fields, forms, views, text, formulas and profiles that enable customization
                                                 of the features. A profile may comprise fields, some of which may be designated as required fields.”
                                    Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 34 of 58



                                                “A server 114 preferably comprises a HTTP server module 130, interface module 132 and non-HTML server module 124. As further illustrated in
                                                FIG. 1, the server side of system 110 may comprise a non-HTML database 116 in communication with server 114. Preferably, non-HTML
                                                database 116 stores one or more non-HTML objects 118 a-118 n, each at least some of which having one or more non-HTML fields 162 a-162 n, and
                                                a user directory 120. User directory 120 includes one or more user objects 122 a-122 n. User objects 122 a-122 n may include information about a
                                                user (e.g., electronic mail address, role, profile, etc.). Terminal 126 and server 114 can be in communication via a network 154 (e.g., Internet, Intranet
                                                or other network).”
                                                Bernardo (Ecommerce): “At step 20 the tool may populate template profile fields with the collected data. The database templates may preferably be
                                                constructed using an application assembly engine, for example, AppAssembler (see, FIG. 30). The database preferably stores the various templates,
                                                profiles, forms and views initiating the tool to finish the Web site may cause input data to populate the profiles and fields. ”
                                                Pinard: “b) inputting member information into a directory database for each of a plurality of members;”
                                                Miller: “Other systems give end-users the ability to develop CGI scripts, though not by demonstration. Several systems, like Zelig [15], represent a
                                                dynamic page as an HTML template with variable fields, which are computed at runtime by database queries or script code.”
                                                “Turquoise also draws ideas from p-strings [6], another language for searching structured-text databases.”
                                                To the extent this claim step is not disclosed in any one of the above references, it would have been obvious that reference any of the other references
                                                in which it is disclosed or to modify the reference under consideration accordingly. Based on the knowledge of a skilled artisan, this modification or
                                                combination would have been obvious in light of the explicit motivation recited in SilverStream, “With all of this data in a database, you have the
                                                benefits of your DBMS, such as recovery, replication, and security features.”

                                                The point of WYSIWYG browser-based services in the prior art is to generate websites using the previously selected settings stored in the database.
(d) generating a website at least in party by   Thus, various prior art references disclose a method involving generating a website at least in party by retrieving said information representative of
retrieving said information representative of   said one or more user selected settings stored in said database. A partial list of exemplary excerpts from each reference is provided below.
said one or more user selected settings
stored in said database; and                    SilverStream: Below is depicted a website which is generated by retrieving information representative of user settings stored in the database. “When
                                                a user double-clicks on a wine in the list, SilverStream issues a command to the browser to display that wine's Web page in the right hand frame. The
                                                SilverStream Server automatically maintains a URL for each wine and when a hit occurs on that URL, the server is able to retrieve the associated
                                                page from the HTML field in the database.”
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 35 of 58




      WebWriter II:
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 36 of 58




      “When the browser receives the HTML page generated by the server, it interprets the page by running the JavaScript function definitions, creating the
      JavaScript document tree and storing it at the top-level browser window. Then, it creates the frames and requests from the server the content of each
      frame, starting a "meteor shower" of HTML pages from the server to the browser, as shown in Figure 5.”




      WebWriter I
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 37 of 58



      “Once a WebWriter applications is created and saved to dick, it can be run in one of two ways.” WW1 at 13.
      “When a WebWriter application is running, each new page is assembled by the WebWriter Page Generator, another server-based CGI C++ program
      that knows how to read a template page, run the scripts specified in that template page and create a new page for display to the user.” WW1 at 18.
      “The main structure encoded in the hidden tag is the content tree – a representation of the content of the page being edited and indexes into it that
      define the selected object and insertion point. … After executing each user-specified action, WebWriter generates the next page by traversing the
      content tree and asking all objects to print themselves in a format appropriate for the document area of the editor.” WW1 at 17-18.
      “The WebWriter Page Generator produces a new page based on a static page template and the output of one or more scripts. … By packaging
      WebWriter with different scripting languages or built-in applications, the designer can strike a balance between a powerful system that can build
      many applications, as when the Unix shell interpreter is used, and one that is safe for a broader base of users, as when a simple set of forms-based
      applications is provided.” WW1 at 22.
      Geocities:




      Gever: “It is noted that although the above description refers to an animation sequence which is used as a component of a Web page, the present
      invention can also be adapted for building entire Web pages . . . There is additionally provided, in accordance with a preferred embodiment of the
      present invention, a method for creating an animation template for generating a computer animation, including downloading a basic animation
      template from a server via a network, the basic template including one or more placeholders corresponding to respective fields in a database, such that
      an animation is generated responsive to the template including objects stored in the database.”

      Bernardo (Help): See 1b.
      Bernardo (Ecommerce): “Each feature may have various options. To create a web site, a Web site creator (the person using the tool to create a web
      site) is prompted by the tool through a series of views stored in the tool to select the features and options desired for the Web site. Based on these
      selections, the tool prompts the web site creator to supply data to populate fields of the templates determined by the tool to correspond to the selected
      features and options. Based on the identified templates and supplied data, the tool generates the customized Web site without the web site creator
      writing any HTML or other programming code.”
      Pinard: “c) retrieving said member web page template and said member information from said database;
      d) for each of said plurality of members, replacing said fields in said member web page template with said member information and saving said
      member web page template with said fields replaced with said member information as a member specific web page;
      e) retrieving said parent web page template;
      f) for each member in said database, inserting said member information regarding each said member from said database into said fields of said parent
      web page template and creating links to associate each member whose member information has been inserted into said fields of said parent web page
      template to said member specific web page to create a new parent web page.”
                                    Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 38 of 58



                                                Miller: See 1a, 1c (showing the step of generating a website at least in party by retrieving said information representative of said one or more user
                                                selected settings stored in said database).
                                                To the extent this claim step is not disclosed in any one of the above references, it would have been obvious that reference any of the other references
                                                in which it is disclosed or to modify the reference under consideration accordingly. Based on the knowledge of a skilled artisan, this modification or
                                                combination would have been obvious in light of the explicit motivation recited in every single one of these references which recites building
                                                websites as the goal.


(e) building one or more webpages to            Again, the point of WYSIWYG browser-based editors is to build web pages from the information stored in the databases. That is the clear purpose of
generate said website from at least a portion   those databases. That data needs to be queried at some point subsequent to storing it. Otherwise, there is no purpose for storing it. Accordingly,
of said database and at least one run time      various prior art references disclose a method involving building one or more webpages to generate said website from at least a portion of said
file, where said at least one run time file     database and at least one run time file, where said at least one run time file utilizes information stored in said database to generate virtual machine
utilizes information stored in said database    commands for the display of at least a portion of said one or more web pages. A partial list of exemplary excerpts from each reference is provided
to generate virtual machine commands for        below. A skilled artisan would interpret these exemplary disclosures to satisfy this claim element.
the display of at least a portion of said one
or more web pages                               See claim 1 preamble.
                                                SilverStream: “When a user double-clicks on a wine in the list, SilverStream issues a command to the browser to display that wine's Web page in the
                                                right hand frame. The SilverStream Server automatically maintains a URL for each wine and when a hit occurs on that URL, the server is able to
                                                retrieve the associated page from the HTML field in the database.”
                                                WebWriter II:
                                                “When the browser receives the HTML page generated by the server, it interprets the page by running the JavaScript function definitions, creating the
                                                JavaScript document tree and storing it at the top-level browser window. Then, it creates the frames and requests from the server the content of each
                                                frame, starting a "meteor shower" of HTML pages from the server to the browser, as shown in Figure 5.” See generally “Sec. 4.1.2 Loading and
                                                saving pages: Using the server to access files”
                                                The "Load" button is an example of an operation that requires the help of the server. We need to access the server for this operation because files are
                                                located in a server accessible file system. When the user clicks the "Load" button, the browser pops up a dialog box asking the user to supply the URL
                                                of a file to load. The information entered by the user is sent to a CGI script that runs on the web server. The server tries to read and parse the URL
                                                specified by the user. If this succeeds, the server sends a new frameset as in the startup process; but this time, instead of sending an empty document
                                                tree, it sends a representation of the document tree for the requested document. In fact, because the server is a Python program and the client is
                                                running JavaScript, the server encodes the document as a set of nested JavaScript calls to be interpreted by the client. These calls look like this: tree =
                                                new CreateChild(new CreateObject( new CreateState(’h1’,’h1’), new CreateChild(new CreateObject( new CreateState(’text’, ’’, ’text’, ’One Header’,
                                                ’italics’, 0, ’bold’, 0, . ’One Header’, null, null, ’text’ )), "h1" )); where each CreateObject call adds a new object to the tree, and each object, in turn,
                                                may have children.”
                                                Sec. 4.1.3, entitled “Displaying the HTML page: Using the client to construct modified pages” incorporated herein by reference.
                                                “The architecture of the WebWriter II Editor -- multiple frames collaborating with one another via a browser scripting language and with the web
                                                server via CGI scripts -- can produce web applications that "in spirit" remain server-based, yet are highly responsive. This model we call the Meteor
                                                Shower Application Architecture, after the meteor shower of pages that the initial CGI script places into the browser’s frames. The Meteor Shower
                                                Architectures relies in the functionality of the client browser and the server. The client browser provides processing for all interface operations,
                                                thereby ensuring short interactive response times. Since a Meteor Shower application is segmented into many frames, collaboration occurs among the
                                                frames as user operations in one frame cause other frames to update. Having many frames also limits updates to only those parts of the interface that
                                                require updating, potentially a significant savings because reload times can be relatively lengthy compared to the timeframe of individual interactions.
                                                Furthermore, the client can use in-place replacement of images to indicate state changes, wholly bypassing the need to reload or regenerate pages.”
                                                WebWriter I:
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 39 of 58



      “[T]he WebWriter system for non-programmers includes the Web-Writer Page Generator, a server-based CGI service that creates new pages as an
      application runs. Because they use the Page Generator, applications produced by WebWriter run as CGI programs on a Web server and hence can be
      used from many platforms and in many Web browsers.”
      “The user creates an output area by selecting Output from the Form menu (recall figure 4) and clicking Insert. The output area object will be replaced
      at runtime by the output of a script, formatted as HTML and inserted at that point into the document.” WW1 at 9.
      “The Page Generator generates a new web page on the fly as it scans through the template page.” WW1 at 19.
      “The WebWriter Page Generator produces a new page based on a static page template and the output of one or more scripts. … By packaging
      WebWriter with different scripting languages or built-in applications, the designer can strike a balance between a powerful system that can build
      many applications, as when the Unix shell interpreter is used, and one that is safe for a broader base of users, as when a simple set of forms-based
      applications is provided.” WW1 at 22.
      Geocities:
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 40 of 58
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 41 of 58
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 42 of 58




      Gever: The animation is carried out using a suitable Java player, which is downloaded implicitly to the computer of a visitor viewing the animation
      sequence. Further details regarding implementation of such a Java player are described in the above-mentioned U.S. patent application Ser. No.
      08/819,607 and in U.S. patent application Ser. No. 09/121,062, which are assigned to the assignee of the present patent application and incorporated
      herein by reference. In the example given in Table I, the user creates an on-line “photo album,” including animation effects, using editing window 38
      or, most preferably, guided by the Wizard mentioned above.”

      “Each of the animation sequences is generated by a respective script, preferably written in the JavaScript language, or as an executable Java program,
      which is stored on server 26 . . . The animation is carried out using a suitable Java player, which is downloaded implicitly to the computer of a visitor
      viewing the animation sequence.”

      It is noted that although the above description refers to an animation sequence which is used as a component of a Web page, the present invention can
      also be adapted for building entire Web pages . . . There is additionally provided, in accordance with a preferred embodiment of the present invention,
      a method for creating an animation template for generating a computer animation, including downloading a basic animation template from a server
      via a network, the basic template including one or more placeholders corresponding to respective fields in a database, such that an animation is
      generated responsive to the template including objects stored in the database.

      Bernardo (Help): “The tool has an application assembler module that combines the templates for the selected features/options with data input by the
      site creator to generate Web pages to thereby construct a complete Web site.”

      “At step 20 the tool may populate template profile fields with the collected data. The database templates may preferably be constructed using an
      application assembly engine, for example, AppAssembler (see, FIG. 30). The database preferably stores the various templates, profiles, forms and
      views.”

      Bernardo (Ecommerce): “A server 114 preferably comprises a HTTP server module 130, interface module 132 and non-HTML server module 124.
      As further illustrated in FIG. 1, the server side of system 110 may comprise a non-HTML database 116 in communication with server 114. Preferably,
      non-HTML database 116 stores one or more non-HTML objects 118 a-118 n, each at least some of which having one or more non-HTML
      fields 162 a-162 n, and a user directory 120. User directory 120 includes one or more user objects 122 a-122 n. ”

      “At step 20 the tool may populate template profile fields with the collected data. The database templates may preferably be constructed using an
      application assembly engine, for example, AppAssembler (see, FIG. 30). The database preferably stores the various templates, profiles, forms and
      views initiating the tool to finish the Web site may cause input data to populate the profiles and fields. ”

      Pinard: “In the preferred embodiment, the web server 110 supports the Common Gateway Interface (CGI) and is capable of running CGI programs.
      CGI is a publicly available method, used by web servers and web clients to mediate interaction between them.”

      “In a further alternative embodiment, the template web pages discussed with respect to FIGS. 2-8 can incorporate applications that are embedded into
      the web pages generated by the method of the present invention by utilizing a downloadable platform independent application, such as a Java
      program. Java is a hardware independent interpreted language from Sun Microsystems® whose programs can be incorporated in HTML pages,
                                    Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 43 of 58



                                                thereby enabling mini-programs called "applets" to be downloaded from a server, such as the web server 110 of FIG. 1, and run on client machines.
                                                This additional functionality can be incorporated into the web pages generated by the method of the present invention and utilized by a local user 160
                                                or remote user 170, using a Java-enabled browser. The benefit of this alternative embodiment is that a sophisticated organizational directory may be
                                                maintained by an administrator without the necessity of the administrator having in-depth programming experience.”

                                                “When the appropriate downloadable platform independent application button is pressed by a local or remote user, the associated Java applet is then
                                                downloaded and run to communicate with the PBX 180 to determine the telephone status and features of that user's set, and to display those settings
                                                on the web page. Such settings can optionally be changed by a user with appropriate security clearance. Virtually any PBX feature, for example, call
                                                forwarding, call screening, or the call preferences for the person, can be added to an individual's web page, and easily generated by an administrator
                                                utilizing the automatic web page generator application of the present invention.”

                                                Miller: “There is an alternative to traditional scripting languages: creating the script by demonstration. In programming-by-demonstration [11], the
                                                user describes a program by operating on example data, while the system watches and attempts to infer the intent of the user’s actions. The end result
                                                of the demonstration is an abstract, executable program”

                                                To the extent this claim step is not disclosed in any one of the above references, it would have been obvious that reference any of the other references
                                                in which it is disclosed or to modify the reference under consideration accordingly. Based on the knowledge of a skilled artisan, this modification or
                                                combination would have been obvious in light of the explicit motivation recited in SilverStream about the advantage of using databases. “With all of
                                                this data in a database, you have the benefits of your DBMS, such as recovery, replication, and security features.” There is no purpose of using
                                                databases if they are not subsequently used to build web pages.


CLAIM 2

An apparatus for producing Internet             See claim 1 preamble.
websites on and for computers having a
browser and a virtual machine capable of
generating displays, said apparatus
comprising

(a) an interface to present a viewable menu     See claim 1(a).
of a user selectable panel of settings
describing elements on a website, said panel
of settings being presented through a
browser on a computer adapted to accept
one or more of said selectable settings in
said panel as inputs therefrom and where at
least one of said user selectable settings in
said panel corresponds to commands to said
virtual machine

(b) a browser to generate a display in          See claim 1 (b).
accordance with one or more user selected
settings contemporaneously with the
selection thereof;
                                    Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 44 of 58




(c) a database for storing information          See claim 1(c).
representative of said one or more user
selected settings;

(d) a build tool having at least one run time   See claims 1(d) and 1(e).
file for generating one or more web pages,
where said at least one run time file
operating to utilize information stored in
said database to generate commands to said
virtual machine for generating the display of
at least a portion of said one or more web
pages

CLAIM 3
                                                A multi-dimensional array is an array that consists of other arrays
The apparatus of claim 2, wherein said
database is a multi-dimensional array
                                                    ● i.e., spreadsheet: http://www.homeandlearn.co.uk/java/multi-dimensional_arrays.html
structured database                                 ● i.e., https://www.w3schools.com/php/php_arrays_multi.asp
                                                Various prior art references disclose use of a multi-dimensional array structured database. A partial list of exemplary excerpts from each reference is
                                                provided below. A skilled artisan would interpret these exemplary disclosures to satisfy this claim element.

                                                See claim1(c, d, e) (disclosing use databases including multi-dimensional array structured databases for various types of data in every single
                                                reference). As just two examples, consider SilverStream and WebWriter I.

                                                SilverStream: “The primary users of the SilverStream product will be corporations or Independent Software Vendors (ISVs) building Web
                                                applications in Java that need to access relational databases and rich content.”
                                                      ● SilverStream uses a relational database to store not only relational application data, but also Web pages, content and all metadata such as
                                                           forms, views and business logic. This enables you to merge content with structured data like never before, while also providing easier
                                                           deployment and better security.
                                                                  o This notion aligns with the spec’s description how arrays/databases are utilized (i.e., see spec column 22, line 30).
                                                      ● “SilverStream Designer encompasses a complete set of visual design tools and wizards for Database Management: table definition (creates
                                                           tables in the relational database) and table relationship definition.”
                                                      ● “A relational database organizes data in tables (or relations). A table is made up of rows and columns.” (i.e.,
                                                           https://www.ntu.edu.sg/home/ehchua/programming/sql/Relational_Database_Design.html)
                                                WebWriter I:
                                                “WebApp maintains state by asking every C++ object to save its relevant variables by pickling (representing as ASCII text) its data structures and
                                                saving them in a hidden field of a form.”



CLAIM 4

The apparatus of claim 3, wherein said          Various prior art references feature Boolean data, numeric data, string data, or multi-dimensional arrays of various multimedia objects. A few
representative information is Boolean data,     illustrative examples are reproduced from 1(a) below:
numeric data, string data or multi-
                                  Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 45 of 58



dimensional arrays of various multimedia   WebWriter I
objects
                                           “[I]n WebWriter, the user builds an application as a sequence of Web pages, where each page can contain text, images, HTML forms, and content
                                           that is computed on the fly by WebWriter scripts.” WW1 at 2.
                                           “To HideHandles, WebWriter changes the value of a Boolean variable to indicate that handles should be suppressed when each object generates its
                                           view in the new page; it then generates a new page without handles.”
                                           “The user may also specify a text string to show in place of the image in browsers that don’t support images and may specify how to align the image
                                           relative to other objects on the same document line.”
                                           “The creation form for text allows specification of face (italics, bold, keyboard, or code).” WW1 at 7.




                                           Bernardo (Help): “At step 8, a site creator may select the desired features/options. Selection may be accomplished in any suitable manner. For
                                           example, selection may be accomplished by using a graphic interface and selection device (e.g., by pointing a cursor at the selection and clicking on
                                           it), by entering text, or by other techniques. As shown in FIG. 5, desired site areas may be selected by entering an “X” in a check box. At step 10 it
                                           may be determined whether all selections have been made. If additional features/options are to be presented, the process returns to step 6 and repeats
                                           until all selections have been made and the process proceeds to step 12.”
                                           Bernardo (Ecommerce): “FIG. 8 illustrates another aspect of the web site development module. This design center feature provides a screen from
                                           which the user is prompted to decide on the options for the design of the web page, for example, by selecting colors, background images, frame
                                           styles, and logos. Once selections have been made, the user can preview the design and then make changes as desired.”
                                           Pinard:
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 46 of 58




      Gever: “Preferably, the variable attributes include one or more attributes selected from a group of attributes that includes colors, characters, pictures,
      texts, links, and sound files.”
      Geocities:
      The object properties in GeoCities correspond to the representative information in the claim. For example, in the image below, the text editor contains
      Boolean data (whether boldface is toggled on or off), numeric data (the font size), string data (the text), or multi-dimensional arrays of various
      multimedia objects (the custom display background).
                                     Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 47 of 58




CLAIM 5

The apparatus of claim 4, wherein said      Various prior art references disclose elements such as a color, a font, an image, an audio clip, a video clip, a text area and a URL. A partial list of
elements include multimedia objects         exemplary excerpts from each reference is provided below.
selected from the group consisting of a
color, a font, an image, an audio clip, a   SilverStream:
video clip, a text area and a URL
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 48 of 58




      WebWriter II:
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 49 of 58




      WebWriter I:
      “[I]n WebWriter, the user builds an application as a sequence of Web pages, where each page can contain text, images, HTML forms, and content
      that is computed on the fly by WebWriter scripts.” WW1 at 2.
      “The creation form for text allows specification of face (italics, bold, keyboard, or code).” WW1 at 7.
Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 50 of 58




      Bernardo (Help): “Content may include various objects and object types including, for example, text, graphics, other media and multimedia material
      such as audio and video presentations, and links to other objects including other Web pages. ”
      “The view may be any type of graphical or text arrangement that provides a user with several options. For example, view may include a drop down or
      pop up menu, a list of options to be selected using a radio button selector, a text entry box, or other suitable graphical selection interface. Options
      present a user with various choices regarding the creation of a Web site and can be based on stored templates. For example, options may include
      choices regarding editing of text, colors, graphics or other objects, as well as, choices regarding positioning of objects, creation of new objects,
      deleting objects, adding links to other sites, security provisions, and other choices. For example, FIG. 10 depicts a view that enables a content
      composer to add site images or to view/update site images. As illustrated the content composer selected the “add site images.””
      “The features/options may pertain to those found on Web sites or other features/options. For example, the features/options may include a list of site
      areas, Web pages to include in a Web site, Web page formatting options, security links, colors, borders, buttons, workflow commands, graphics,
      backgrounds, text and other items. Some features or options may be required and some may be discretionary.”
      Bernardo (Ecommerce): “Another object of the invention is to provide a tool for facilitating the creation of Web pages with templates for predefined
      Web pages that enables personalization and customization of the Web pages without the need for the user to change or write any software code, and
      facilitates the inclusion or modification of graphical and other multimedia objects.”
      Pinard: “2. The method of claim 1 wherein said member information includes a reference for locating a digital picture of each said member, said
      digital picture being displayed when said member specific web page is accessed.”
                                    Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 51 of 58



                                            “f) for each member in said database, inserting said member information regarding each said member from said database into said fields of said
                                            parent web page template and creating links to associate each member whose member information has been inserted into said fields of said parent
                                            web page template to said member specific web page to create a new parent web page;”
                                            Gever: “The categories may include, for example, photo albums, advertisements, greeting cards, and resumes. Alternatively or additionally, the
                                            categories may be defined according to any other classification. According to the selected category, the user is provided with a list of titles of basic
                                            animation sequences. Each of the animation sequences is generated by a respective script, preferably written in the JavaScript language, or as an
                                            executable Java program, which is stored on server 26. ”
                                            Geocities: “Multimedia Things—Specializes in helping you add multimedia things to your site, such as audio and video clips.”

CLAIM 6

The apparatus of claim 2, wherein said      Various prior art references elements selected from the group consisting of a button, an image, a paragraph, a frame, a table, a form and a vector
elements are selected from the group        object. A partial list of exemplary excerpts from each reference is provided below.
consisting of a button, an image, a
paragraph, a frame, a table, a form and a   See claim 1(a) which shows elements selected from a button, an image, a para, a frame, a table, a form, and a vector object. Consider, as just two
vector object                               examples:
                                            WebWriter I
                                            “[I]n WebWriter, the user builds an application as a sequence of Web pages, where each page can contain text, images, HTML forms, and content
                                            that is computed on the fly by WebWriter scripts.” WW1 at 2.
                                            “The image creation for a form allows the URL of the image to be selected from a menu or typed.” WW1 at 7.
                                            “By default, each page of a WebWrite application is an HTML form. As a form, each page can contain user interface elements, such as buttons,
                                            check boxes, radio buttons, and type-in fields.” WW1 at 9.
                                    Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 52 of 58




                                               Geocities: GeoCities enabled use of animation on websites: “Animated GIFs are a special version of the GIF format that allows you to create fun
                                               animations by embedding the same graphic files multiple images that are cycled through when loaded to create the appearance of animation—just like
                                               an old-fashioned flip book.”

CLAIM 8
                                               Various prior art references feature elements including one or more objects on a web page, wherein said description of elements are a transition or an
The apparatus of claim 2, wherein said         animation of at least one of said elements on a web page. A partial list of exemplary excerpts from each reference is provided below.
elements include one or more objects on a
web page, and wherein said description of      Gever: FIG. 3 is a schematic view of an animation editing window 38 shown on display 22, in accordance with a preferred embodiment of the present
elements are a transition or an animation of   invention. Editing window 38 comprises a display window 40 in which the selected animation sequence is displayed. A control panel 42 preferably
at least one of said elements on a web page    comprises a play control 44; a freeze control 46, which allows a user to stop the sequence on a specific frame; and direction icons 48, which allow the
                                               user to scan the animation sequence. Alternatively or additionally, control panel 42 includes other suitable controls, such as a frame counter 49 and/or
                                               a scene counter 47. Window 38 preferably comprises a plurality of image attribute controls 52, which allow the user to change attributes of images
                                               shown in the animation sequence. The user preferably changes the attributes by selecting from a predefined group of replacements available from
                                               server 26. For example, in order to change a character 60 seen in the animation, the user selects the character, typically using a mouse or other
                                               pointing device, and actuates the appropriate control 52. A pop-up window 54 displays a plurality of characters from which the user may select a
                                               replacement for character 60. Preferably, the user is also able to change attributes of the selected character 56, such as the behavior of the character.
                                               Such behaviors are described, for example, in U.S. patent application Ser. No. 08/819,607, which is assigned to the assignee of the present patent
                                               application and is incorporated herein by reference, and in a corresponding PCT patent application published as WO97/35280. Likewise, the user may
                                               change border widths and colors of objects and of background regions in the animation sequence. Alternatively or additionally, window 38 allows
                                               changing of any other suitable attributes, such as the fonts and sizes of letters and background patterns.”

                                               Geocities:
                                    Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 53 of 58




                                                The above are two examples of elements including one or more objects on a web page, wherein the description of elements is a transition or an
                                                animation of at least one of said elements on a web page. Adding transitions or animations of elements was therefore commonplace in the prior art,
                                                one of the building blocks of webpages, and was inherently disclosed and/or obvious to implement in any of the prior art references listed in 1(a)-(e).

CLAIM 9

The apparatus of claim 2, wherein said          See claims 1(a, c), 2(a, c), 3, 4, 5, 6, 8 above. Each of those contentions lists exemplary excerpts from the prior art featuring elements include a button
elements include a button or an images,         or an images, wherein said selectable settings includes the selection of an element style, and wherein said build engine includes means for storing
wherein said selectable settings includes the   information representative of selected style in said database.
selection of an element style, and wherein
said build engine includes means for storing    As just one example, consider:
information representative of selected style    “[I]n WebWriter, the user builds an application as a sequence of Web pages, where each page can contain text, images, HTML forms, and content
in said database                                that is computed on the fly by WebWriter scripts.” WW1 at 2. “The creation form for text allows specification of face (italics, bold, keyboard, or
                                                code).” WW1 at 7.
                                   Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 54 of 58




CLAIM 11

The apparatus of claim 9, wherein said         See claim 8.
elements are described by a transformation
of a timelines of said selected styles

CLAIM 37

An apparatus for producing Internet            See claims 1-11 (charted above). It would have been obvious to a skilled artisan to use internal and external databases. This particular configuration of
websites having one or more web pages on       databases does not add a non-obvious character to these claims because it is a non-obvious configuration to accomplish the same storage function.
and for a computer having a browser and a
virtual machine capable of generating a
display, said apparatus comprising:
(a) an interface configured for building a
website through control of website elements,
said interface being operable through the
browser on the computer to:
present a viewable menu of a user selectable
panel of settings, accept a plurality of
                                     Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 55 of 58



settings from said user selectable panel of
settings to form an assembly of settings, and
generate the display in accordance with said
assembly of settings contemporaneously
with the acceptance thereof, at least one of
said user selectable settings of said panel of
settings being operable to generate said
display through commands to said virtual
machine;
(b) an internal database associated with said
interface for storing information
representative of one or more of said
assembly of settings for controlling elements
of the website; and
(c) a build tool to construct one or more web
pages of said website having:
an external database containing data
corresponding to said information stored in
said internal database, and
one or more run time files,
where said run time files utilize information
stored in said external database to generate
virtual machine commands for the display of
at least a portion of said one or more web
pages.
                                     Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 56 of 58




                                                                                   ‘168 PATENT: WEBWRITER 1

A system for assembling a web site                See US6546397, claim 1-preamble.
comprising: a server comprosing a build
engine configured to:

accept user input to create a website, the        See US6546397, claims 1(a), 1(b), 1(c).
website comprising a plurality of web pages,
each web page comprising a plurality of
objects

accept user input to associate a style with       See US6546397, claim 1(a),(b),(c), 3, 4, 5, 6, 8, 11.
objects of the plurality of webpages, wherein
each web page comprises at least one button
object or at least one image object, wherein
the at least one button object or at least one
image object is associated with a style that
includes values defining transformations and
timelines for the at least one button object or
at least one image object; and wherein each
web page is defined entirely be each of the
plurality of objects comprising that web page
and the style associated with that object.




Produce a database with a multidimensional        See US6546397, claim 1(c), 3, 8, 11.
array comprising objects that comprise the
website including data defining, for each
object, the object style, an object number, and
an indication of the web page that each object
is a part of, and
                                    Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 57 of 58




Provide the database to a server accessible to   Id.
web browser




Wherein the database is produced such that a     See US6546397, claim 1(e).
web browser with access to a runtime engine
is configured to generate the web-site from
the objects and style data extracted from the
provided database.
                                       Case 6:20-cv-00804-ADA Document 47-23 Filed 02/23/21 Page 58 of 58




 CLAIM 6

 The system of claim 1, where said data is           See US6546397, claim 4.
 stored as one or more of a Boolean an integer,
 a string, a floating point variables, or a URL.



Enablement or written description under 35 U.S.C. § 112(1)

The patent repeatedly casts the invention as a trifecta involving (1) HTML, (2) JavaScript, and (3) Java. Using Java aids bi-directional communication between the build engine (Java) and the interface
(JavaScript+Html). That is the advance over the prior art from the vantage point of a skilled artisan deemed to read the intrinsic record cover to cover. Today, Express Mobile is revising the invention to
an unrecognizable form, one neither enabled, nor described as Mr. Rempell’s invention, nor possessed by Mr. Rempell at the time of the invention. Under Express Mobile’s infringement theories, as
conveyed in its infringement contentions and the claim construction proposes it has submitted in unrelated litigation, it stakes claim to a different invention where a browser’s generic rendering engine
qualifies as a virtual machine. But the specification does not not enable an artisan to use a browser’s rendering engine at the time of the invention. The written description does not evidence Mr.
Rempell’s possession of the invention as construed by Express Mobile. And the written description does not support the contention that Mr. Rempell regarded as his invention, what was subsequently
claimed in the claims in either patent.

Indefiniteness under 35 U.S.C. § 112(2)

In the alternative, Defendant maintains that the asserted claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled
in the art about the scope of the terms “virtual machine,” “commands to said virtual machine,” “substantially contemporaneously,” “information representative of . . . settings in a database,” “generating
a website,” “retrieving said information,” “building one or more web pages,” “run time file,” “portion of said database,” “utilizes information,” “portion of said one or more web pages,” “generate virtual
machine commands,” “multi-dimensional array structured database,” “vector object,” “transition,” “animation,” “transformation or a timelines,” “transformation,” “timelines,” “build engine,” “accept
user input,” “associate a style,” “values defining transformations and timelines,” “transformations and timelines,” “each web page is defined entirety by each of the plurality of objects comprising that
web page and the style associated with that object,” “object number,” “runtime engine,” “generate the web-site,” and “extracted from the provided database” and therefore the scope of the invention
claimed in the asserted patents.
